UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6915



DARRELL LAW,

                                              Plaintiff - Appellant,

          versus


ZELDA   WESLEY,   Assistant   United   States
Attorney; RITA R. VALDRINI, United States
Attorney; THOMAS E. JOHNSTON, United States
Attorney; JOHN S. KAULL, United States
Magistrate; IRENE M. KEELEY, United States
District Judge; JO JO ANTOLOCK, West Virginia
State Police,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge. (3:06-cv-00096)


Submitted:   October 18, 2007             Decided:   October 25, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell Law, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darrell Law appeals the district court’s order accepting

the recommendations of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.    See Law v. Wesley, No. 3:06-

cv-00096 (N.D.W. Va. May 30, 2007). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                              - 2 -